DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 12-25 have been examined in this application. Claims 1-11 were canceled in a preliminary amendment filed 4/7/2022.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 4/7/2022 have been considered. 

Claim Objections
The second instance of claim 24 is objected to because the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Mis-numbered claim 24 (the second instance of claim 24) has been renumbered as claim 25 in this office action.
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “a refueling request” but then later refers to “the fueling request.” While it is clear to the examiner that these limitations are intended to refer to the same thing, the examiner suggests amending “the fueling request” to also recite “the refueling request” for consistency throughout the claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9947063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 12: The limitations of claim 12 are taught by claim 1 of the ‘063 patent. 
Claim 17: The limitations of claim 17 are taught by claim 1 of the ‘063 patent.
Claim 19: The limitations of claim 19 are taught by claim 1 of the ‘063 patent. 
Claim 20: The limitations of claim 20 are taught by claim 1 of the ‘063 patent. 

Claims 12, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of US10719901B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 12: The limitations of claim 12 are taught by claim 1 of the ‘901 patent. 
Claim 17: The limitations of claim 17 are taught by claim 1 of the ‘901 patent.
Claim 19: The limitations of claim 19 are taught by claim 1 of the ‘901 patent. 
Claim 20: The limitations of claim 20 are taught by claim 1 of the ‘901 patent. 

Claims 12, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of US11321795B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 12: The limitations of claim 12 are taught by claim 1 of the ‘795 patent. 
Claim 17: The limitations of claim 17 are taught by claim 1 of the ‘795 patent.
Claim 19: The limitations of claim 19 are taught by claim 1 of the ‘795 patent. 
Claim 20: The limitations of claim 20 are taught by claim 1 of the ‘795 patent. 


Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10 of US 9947063 B2 in view of US 20140129379 A1 to Tryba.  
Claim 13: The limitations of claim 13 are taught by the combination of claims 1, 3, and 10 of US 9947063 B2 except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1, 3, 10 of US 9947063 B2 with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 
Claim 14: The limitations of claim 14 are taught by the combination of claims 1, 3, and 10 of US 9947063 B2 except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1, 3, 10 of US 9947063 B2 with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of US10719901B2 in view of US 20140129379 A1 to Tryba.  
Claim 13: The limitations of claim 13 are taught by the combination of claims1 and 3 of the ‘901 patent except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1 and 3 of the ‘901 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 
Claim 14: The limitations of claim 14 are taught by the combination of claims 1 and 3 of the ‘901 patent except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1 and 3 of the ‘901 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of US11321795B2 in view of US 20140129379 A1 to Tryba.  
Claim 13: All of the limitations of claim 13 are taught by the combination of claims 1 and 3 of the ‘795 patent except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1 and 3 of the ‘795 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 
Claim 14: All of the limitations of claim 14 are taught by the combination of claims 1 and 3 of the ‘795 patent except for the limitation: “wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.” However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system taught by claims 1 and 3 of the ‘795 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). 

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9947063 in view of US 20120223830 A1 to Tyler. 
Claim 15: As seen above, claim 1 of the ‘063 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 15, US 9947063 B2 does not teach, but Tyler does  teach wherein the fuel level of the vehicle is determined with at least one of: a wireless electronic appliance linked to an engine control unit of the vehicle and a wired electronic appliance linked to the engine control unit of the vehicle (Tyler: ¶ 0031-0032 showing telematics device of the powered asset in communication with fuel sensors for determining fuel level and also in communication with ECM; also see ¶ 0032, 0064, ¶ 0059 showing telematics device also collecting engine data; also see ¶ 0058 showing “each time a powered asset's 120 engine is turned on or off, the powered asset 120 (e.g., powered asset computing device and/or powered asset telematics device) may transmit telematics data to the fuel server 100”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of US 9947063 B2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18: As seen above, claim 1 of the ‘063 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 18, the ‘063 patent does not teach, however, Tyler teaches: wherein the fuel level of the vehicle is determined by a calculation based on at least one of: a known initial fuel quantity, a fuel efficiency assumption, and mileage tracking of the vehicle (Tyler: ¶ 0055-0061 showing calculating fuel level or amount of fuel remaining based on “historical fuel usage based on previous fill-up quantities, date and time of the last fill up, runtime information, miles driven since last the fill up, and/or the like” as per ¶ 0057; and see ¶ 0059 “the number of hours a powered asset's 120 engine has run during a day or week, (b) the distance traversed by a powered asset 120 in a day (e.g., via GPS or other telemetry location services, such as cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network), (c) the amount of fuel used in the past for similar activities, and/or (d) the like”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of US 9947063 B2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10719901B2 in view of US 20120223830 A1 to Tyler. 
Claim 15: As seen above, claim 1 of the ‘901 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 15, the ‘901 does not teach, but Tyler does  teach wherein the fuel level of the vehicle is determined with at least one of: a wireless electronic appliance linked to an engine control unit of the vehicle and a wired electronic appliance linked to the engine control unit of the vehicle (Tyler: ¶ 0031-0032 showing telematics device of the powered asset in communication with fuel sensors for determining fuel level and also in communication with ECM; also see ¶ 0032, 0064, ¶ 0059 showing telematics device also collecting engine data; also see ¶ 0058 showing “each time a powered asset's 120 engine is turned on or off, the powered asset 120 (e.g., powered asset computing device and/or powered asset telematics device) may transmit telematics data to the fuel server 100”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of the ‘901 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18: As seen above, claim 1 of the ‘901 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 18, the ‘901 patent does not teach, however, Tyler teaches: wherein the fuel level of the vehicle is determined by a calculation based on at least one of: a known initial fuel quantity, a fuel efficiency assumption, and mileage tracking of the vehicle (Tyler: ¶ 0055-0061 showing calculating fuel level or amount of fuel remaining based on “historical fuel usage based on previous fill-up quantities, date and time of the last fill up, runtime information, miles driven since last the fill up, and/or the like” as per ¶ 0057; and see ¶ 0059 “the number of hours a powered asset's 120 engine has run during a day or week, (b) the distance traversed by a powered asset 120 in a day (e.g., via GPS or other telemetry location services, such as cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network), (c) the amount of fuel used in the past for similar activities, and/or (d) the like”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of  the ‘901 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US11321795B2 in view of US 20120223830 A1 to Tyler. 
Claim 15: As seen above, claim 1 of the ‘795 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 15, the ‘795 patent does not teach, but Tyler does  teach wherein the fuel level of the vehicle is determined with at least one of: a wireless electronic appliance linked to an engine control unit of the vehicle and a wired electronic appliance linked to the engine control unit of the vehicle (Tyler: ¶ 0031-0032 showing telematics device of the powered asset in communication with fuel sensors for determining fuel level and also in communication with ECM; also see ¶ 0032, 0064, ¶ 0059 showing telematics device also collecting engine data; also see ¶ 0058 showing “each time a powered asset's 120 engine is turned on or off, the powered asset 120 (e.g., powered asset computing device and/or powered asset telematics device) may transmit telematics data to the fuel server 100”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of the ‘795 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18: As seen above, claim 1 of the ‘795 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 18, the ‘795 patent does not teach, however, Tyler teaches: wherein the fuel level of the vehicle is determined by a calculation based on at least one of: a known initial fuel quantity, a fuel efficiency assumption, and mileage tracking of the vehicle (Tyler: ¶ 0055-0061 showing calculating fuel level or amount of fuel remaining based on “historical fuel usage based on previous fill-up quantities, date and time of the last fill up, runtime information, miles driven since last the fill up, and/or the like” as per ¶ 0057; and see ¶ 0059 “the number of hours a powered asset's 120 engine has run during a day or week, (b) the distance traversed by a powered asset 120 in a day (e.g., via GPS or other telemetry location services, such as cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network), (c) the amount of fuel used in the past for similar activities, and/or (d) the like”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above teachings of Tyler in the system of claim 1 of the ‘795 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9947063 in view of US 20120223830 A1 to Tyler. 
As seen above, claim 1 of the ‘063 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 16, the ’063 patent does not teach, but Lagergren does teach: wherein the fuel level of the vehicle is determined by a liquid volume determination of the fuel level by at least one of: ultrasonic waves, a temperature sensor, and a pressure sensor (Lagergren: ¶ 0025, ¶ 0034 showing “an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102”; also see ¶ 0028, ¶ 0035 showing temperature sensor also used in determining the fuel level). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of ultrasonic waves or a temperature sensor for measuring a volume of fuel in the vehicle as taught by Lagergren as a method of measuring fuel levels in the fuel delivery system of claim 1 of the ‘063 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10719901B2 in view of US 20120223830 A1 to Tyler. 
As seen above, claim 1 of the ‘901 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 16, the ‘901 patent does not teach, but Lagergren does teach: wherein the fuel level of the vehicle is determined by a liquid volume determination of the fuel level by at least one of: ultrasonic waves, a temperature sensor, and a pressure sensor (Lagergren: ¶ 0025, ¶ 0034 showing “an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102”; also see ¶ 0028, ¶ 0035 showing temperature sensor also used in determining the fuel level). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of ultrasonic waves or a temperature sensor for measuring a volume of fuel in the vehicle as taught by Lagergren as a method of measuring fuel levels in the fuel delivery system of claim 1 of the ‘901 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US11321795B2 in view of US 20120223830 A1 to Tyler. 
As seen above, claim 1 of the ‘795 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 16, the ’795 patent does not teach, but Lagergren does teach: wherein the fuel level of the vehicle is determined by a liquid volume determination of the fuel level by at least one of: ultrasonic waves, a temperature sensor, and a pressure sensor (Lagergren: ¶ 0025, ¶ 0034 showing “an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102”; also see ¶ 0028, ¶ 0035 showing temperature sensor also used in determining the fuel level). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of ultrasonic waves or a temperature sensor for measuring a volume of fuel in the vehicle as taught by Lagergren as a method of measuring fuel levels in the fuel delivery system of claim 1 of the ‘795 patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9947063 in view of US 20130282500 A1 to Latorre. 
Claim 21: As seen above, claim 1 of the ‘063 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 21, the ‘063 does not teach, however, Latorre teaches dispensing a quantity of the fuel in a vehicle fuel tank of the vehicle from the mobile fuel tank; wirelessly transmitting the quantity of fuel consumed by the vehicle to the Internet-connected database for bill processing of a payment associated with the quantity of fuel delivered to the vehicle from the mobile fuel tank; and completing the bill processing based on a price of the fuel determined by a pricing algorithm (Latorre: ¶ 0039, ¶ 0041). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically transmitting the quantity of fuel and processing a bill/invoice using the price/quantity of Latorre in the mobile refueling system of the ‘063 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Most drivers spend at least some time with their automobiles parked in employers' parking lots, malls, shopping centers, or grocery stores…This is time when a vehicle could be potentially refueled, but this opportunity is normally squandered, for there is no means for refueling a vehicle in the driver's absence” (Latorre: ¶ 0004) and “there is a need to employ an automated system for the refueling of automobiles in a driver's absence to save time and prevent driver stress” (Latorre: ¶ 0005).  

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10719901B2 in view of US 20130282500 A1 to Latorre. 
Claim 21: As seen above, claim 1 of the ‘901 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 21, the ‘901 does not teach, however, Latorre teaches dispensing a quantity of the fuel in a vehicle fuel tank of the vehicle from the mobile fuel tank; wirelessly transmitting the quantity of fuel consumed by the vehicle to the Internet-connected database for bill processing of a payment associated with the quantity of fuel delivered to the vehicle from the mobile fuel tank; and completing the bill processing based on a price of the fuel determined by a pricing algorithm (Latorre: ¶ 0039, ¶ 0041). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically transmitting the quantity of fuel and processing a bill/invoice using the price/quantity of Latorre in the mobile refueling system of the ‘901 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Most drivers spend at least some time with their automobiles parked in employers' parking lots, malls, shopping centers, or grocery stores…This is time when a vehicle could be potentially refueled, but this opportunity is normally squandered, for there is no means for refueling a vehicle in the driver's absence” (Latorre: ¶ 0004) and “there is a need to employ an automated system for the refueling of automobiles in a driver's absence to save time and prevent driver stress” (Latorre: ¶ 0005).  

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US11321795B2 in view of US 20130282500 A1 to Latorre. 
Claim 21: As seen above, claim 1 of the ‘795 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 21, the ‘795 does not teach, however, Latorre teaches dispensing a quantity of the fuel in a vehicle fuel tank of the vehicle from the mobile fuel tank; wirelessly transmitting the quantity of fuel consumed by the vehicle to the Internet-connected database for bill processing of a payment associated with the quantity of fuel delivered to the vehicle from the mobile fuel tank; and completing the bill processing based on a price of the fuel determined by a pricing algorithm (Latorre: ¶ 0039, ¶ 0041). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically transmitting the quantity of fuel and processing a bill/invoice using the price/quantity of Latorre in the mobile refueling system of the ‘795 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Most drivers spend at least some time with their automobiles parked in employers' parking lots, malls, shopping centers, or grocery stores…This is time when a vehicle could be potentially refueled, but this opportunity is normally squandered, for there is no means for refueling a vehicle in the driver's absence” (Latorre: ¶ 0004) and “there is a need to employ an automated system for the refueling of automobiles in a driver's absence to save time and prevent driver stress” (Latorre: ¶ 0005).  

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9947063 in view of US 20140129379 A1 to Tryba. 
Claim 22: As seen above, claim 1 of the ‘063 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 22, the ‘063 patent does not teach, however, Tryba teaches: further comprising generating with the pricing algorithm, the price of the fuel (Tryba: ¶ 0012 showing “The servers 105-110 calculate (at 204) the location, local fuel prices”; note that under the broadest reasonable interpretation, a single step of calculating the local fuel price is an algorithm), wherein the pricing algorithm calculates the price using a plurality of pricing factors including at least one of: a local market price of the fuel, a spot market price, a future market price, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with a user (Tryba: ¶ 0012-0014 showing calculating the price is based on “local fuel prices”; also see ¶ 0012-0014, ¶ 0014 in particular specifying a delivery price to the vehicle location). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices of Tryba in the fuel delivery system of the ‘063 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10719901B2 in view of US 20140129379 A1 to Tryba. 
Claim 22: As seen above, claim 1 of the ‘901 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 22, the ‘901 patent does not teach, however, Tryba teaches: further comprising generating with the pricing algorithm, the price of the fuel (Tryba: ¶ 0012 showing “The servers 105-110 calculate (at 204) the location, local fuel prices”; note that under the broadest reasonable interpretation, a single step of calculating the local fuel price is an algorithm), wherein the pricing algorithm calculates the price using a plurality of pricing factors including at least one of: a local market price of the fuel, a spot market price, a future market price, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with a user (Tryba: ¶ 0012-0014 showing calculating the price is based on “local fuel prices”; also see ¶ 0012-0014, ¶ 0014 in particular specifying a delivery price to the vehicle location). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices of Tryba in the fuel delivery system of the ‘901 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US11321795B2 in view of US 20140129379 A1 to Tryba. 
Claim 22: As seen above, claim 1 of the ‘795 patent teaches the limitation of instant claim 12. Regarding the further limitations of claim 22, the ‘795 patent does not teach, however, Tryba teaches: further comprising generating with the pricing algorithm, the price of the fuel (Tryba: ¶ 0012 showing “The servers 105-110 calculate (at 204) the location, local fuel prices”; note that under the broadest reasonable interpretation, a single step of calculating the local fuel price is an algorithm), wherein the pricing algorithm calculates the price using a plurality of pricing factors including at least one of: a local market price of the fuel, a spot market price, a future market price, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with a user (Tryba: ¶ 0012-0014 showing calculating the price is based on “local fuel prices”; also see ¶ 0012-0014, ¶ 0014 in particular specifying a delivery price to the vehicle location). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices of Tryba in the fuel delivery system of the ‘795 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 12-22 recite “A method…” (i.e. a process); and Claims 23-25 recite “A system…comprising: a memory…a processor…” (i.e. a machine). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claim 12 recites limitations for: automating the delivery of motor vehicle fuel by determining a fuel level of a vehicle; determining a location of the vehicle; comparing the location of the vehicle to a geographic boundary; sending to a fueling provider a fueling request to deliver fuel to the vehicle when the fuel level drops below a fuel threshold; and dispatching a mobile fuel tank associated with the fueling provider to the location of the vehicle based on an availability of the mobile fuel tank for delivery of fuel to the vehicle. Independent claim 23 recites limitations for automating a delivery of fuel to a vehicle including steps to: receive a refueling request from a vehicle, the refueling request including a current fuel level of fuel in the vehicle and a location of the vehicle, wherein the location of the vehicle is determined; determine a delivery location based, at least in part, on the refueling request; select a mobile fuel tank truck from among a plurality of mobile fuel tank trucks; communicate with the mobile fuel tank truck comprising at least the delivery location and the fueling request; determine a current volume of the fuel in the vehicle based, at least in part, on the refueling request; and provide a price for fueling of the vehicle based on the current volume and pricing information generated by a pricing algorithm. These limitations of independent claims 12 and 23 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 12 and 23 above amount to processes for automating delivery of motor vehicle fuel in response to a refueling request based on a vehicle’s fuel level and the vehicle’s determined location. Claims 23 also contains concepts for price determination of fuel in addition to the commercial interaction for automating fuel delivery. As per MPEP 2106.04(a)(2)(II), claim limitations which recite fundamental economic practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. organizing delivery of motor vehicle fuel in response to a refueling request based on a vehicle’s fuel level and the vehicle’s determined location) and fundamental economic practices (i.e. price determination as per claim 23) the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 12 and 23 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. automating/organizing delivery of motor vehicle fuel in response to a refueling request based on a vehicle’s fuel level and the vehicle’s determined location) using generic computers/computer components (i.e. a computer system, a remote server, and a wireless device, an Internet-connected database of claim 12; a system comprising memory and a processor, a GPS chipset included with a wireless device, and a wireless packet-based communications network of claim 23). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The use of a wireless device for determining a location (which reads on an ordinary GPS sensor) and transmitting data to an Internet-connected database of claim 12 indicates nothing more than the use of these elements in their ordinary capacity. Similarly, the GPS chipset included with a wireless device (used to determine a location) and wireless packet-based communications network (for transmitting a message) are also generic computer components being used in their ordinary capacity. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead indicate that these elements are tools used to apply the abstract idea. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 12 and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. automating/organizing delivery of motor vehicle fuel in response to a refueling request based on a vehicle’s fuel level and the vehicle’s determined location) using generic computers/computer components (i.e. a computer system, a remote server, and a wireless device, an Internet-connected database of claim 12; a system comprising memory and a processor, a GPS chipset included with a wireless device, and a wireless packet-based communications network of claim 23).  The use of a wireless device for determining a location (which reads on an ordinary GPS sensor) and transmitting data to an Internet-connected database of claim 12 indicates nothing more than the use of these elements in their ordinary capacity. Similarly, the GPS chipset included with a wireless device (used to determine a location) and wireless packet-based communications network (for transmitting a message) are also generic computer components being used in their ordinary capacity. However, nothing in independent claims 12 and 23, whether considered alone or in combination, amounts to significantly more than the abstract idea. 
Dependent Claims 13-22 and 24-25: 
Dependent claims 13-22 and 24-25 are directed to the same abstract idea as independent claims 12 and 23 above because they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Claims 13-14 recite additional steps describing the abstract idea (comparing to a variable/fixed service boundary) and also display dispatch data in a graphical user interface of a wireless mobile device – however generic output of information on a device amounts to nothing more than mere instructions to apply the abstract idea using generic computers. Claims 15-17 further specify the means of fuel level determination (i.e. wireless electronic appliance of claim 15, ultrasonic/temperature/pressure sensor of claim 16, fuel level sensor of claim 17). However, claims 15-17 merely use existing technologies to generally link the performance of the abstract idea to a particular technological environment, and the elements as recited do not indicate the claims contain an inventive concept for a new or improved technique of determining a fuel level. Claim 18 further describes the abstract idea by determining the fuel level based on any of an initial fuel quantity, fuel efficiency and mileage tracking. Claims 19-20 recite the use of a GPS chipset associated with the vehicle or a wireless device in its ordinary capacity to determine a location of the vehicle. Claims 21 further describe the abstract idea (i.e. dispensing fuel and processing a bill using the fuel price and quantity of fuel), while the “wireless transmitting....to the Internet-connected database” amounts to the use of computers in their ordinary capacity to receive/transmit data over the Internet. Claims 22, 24, and 25 further describe factors used in the fuel price determination, which merely adds further detail to the abstract ideas contained in claims 12 and 25 above.  
Therefore, claims 12-25 are ineligible under § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20120223830 A1 to Tyler.

Claim 12: Tyler discloses: 
A method by a computer system for automating the delivery of fuel (Tyler: ¶ 0003-0009 showing method for automating fuel delivery to a fuel powered asset, i.e. vehicle; ¶ 0030 referring to “powered assets” as including various types of vehicles), the method comprising: 
determining a fuel level of a vehicle (Tyler: ¶ 0032 showing fuel sensor for sensing fuel level, which as per ¶ 0031 sensor data is collected and transmitted to the fuel server); 
determining a location of the vehicle based on a location of a wireless device associated with the vehicle (Tyler: ¶ 0033, ¶ 0052-0053 showing telematics device including GPS location sensor of the powered asset, i.e. vehicle, for reporting location to the fuel server); 
a remote server comparing the location of the vehicle to a geographic boundary (Tyler: ¶ 0066-0067 showing using the received location information to identify whether the mobile asset, i.e. vehicle, is within a geofence boundary of a mobile fueling unit, which may be a mobile fuel tanker truck as per ¶ 0041); 
transmitting the fuel level and the location of the vehicle to an Internet-connected database associated with the remote server (Tyler: ¶ 0057 showing information received by the fuel server regarding each “powered asset”, i.e. vehicle, is stored in the database, which as per above in ¶ 0031-0033, ¶ 0052-0053 the fuel level and location data is transmitted to the fuel server); 
sending to a fueling provider a fueling request to deliver fuel to the vehicle (Tyler: ¶ 0062 showing notification is sent to a fueling unit and operator requesting refueling of the powered asset, i.e. vehicle) when the fuel level drops below a fuel threshold (Tyler: ¶ 0062 “in response to (e.g., after) the fuel server 100 determining that an estimated fuel level in a fuel tank of a powered asset 120 is below a predetermined threshold…”); and 
dispatching a mobile fuel tank associated with the fueling provider to the location of the vehicle based on an availability of the mobile fuel tank for delivery of fuel to the vehicle (Tyler: ¶ 0062 as above, and Tyler: ¶ 0066-0072 showing dispatching a mobile fueling unit to the location of a powered asset when the powered asset is located within the geofence of the mobile fueling unit, i.e. the fueling unit is within a certain proximity indicating availability for refueling; as per ¶ 0064-0065 the powered asset is added to the fueling queue when the fuel level drops below the fuel level threshold)

Claim 15: Tyler discloses claim 12. Tyler further discloses: 
wherein the fuel level of the vehicle is determined with at least one of: a wireless electronic appliance linked to an engine control unit of the vehicle and a wired electronic appliance linked to the engine control unit of the vehicle (Tyler: ¶ 0031-0032 showing telematics device of the powered asset in communication with fuel sensors for determining fuel level and also in communication with ECM; also see ¶ 0032, 0064, ¶ 0059 showing telematics device also collecting engine data; also see ¶ 0058 showing “each time a powered asset's 120 engine is turned on or off, the powered asset 120 (e.g., powered asset computing device and/or powered asset telematics device) may transmit telematics data to the fuel server 100”)

Claim 17: Tyler discloses claim 12. Tyler further discloses: 
wherein the fuel level of the vehicle is determined by a fuel level sensor of the vehicle (Tyler: ¶ 0032 “a powered asset 120 (e.g., flatbed truck) may have a fuel sensor or otherwise provide an indication regarding the amount of fuel remaining in the truck's fuel tank”)

Claim 18: Tyler discloses claim 12. Tyler further discloses: 
wherein the fuel level of the vehicle is determined by a calculation based on at least one of: a known initial fuel quantity, a fuel efficiency assumption, and mileage tracking of the vehicle (Tyler: ¶ 0055-0061 showing calculating fuel level or amount of fuel remaining based on “historical fuel usage based on previous fill-up quantities, date and time of the last fill up, runtime information, miles driven since last the fill up, and/or the like” as per ¶ 0057; and see ¶ 0059 “the number of hours a powered asset's 120 engine has run during a day or week, (b) the distance traversed by a powered asset 120 in a day (e.g., via GPS or other telemetry location services, such as cellular assisted GPS or real time location system or server technology using received signal strength indicators from a Wi-Fi network), (c) the amount of fuel used in the past for similar activities, and/or (d) the like”);  

Claim 19: Tyler discloses claim 12. Tyler further discloses: 
wherein determining the location of the vehicle further comprises determining the location of the vehicle based on a location of the vehicle provided by a GPS chipset associated with the vehicle (Tyler: ¶ 0032, ¶ 0059 showing GPS sensor associated with the powered asset, i.e. vehicle)

Claim 20: Tyler discloses claim 12. Tyler further discloses: 
 wherein the location of the wireless device is provided by a GPS chipset associated with the wireless device (Tyler: ¶ 0032-0033 showing location sensor, e.g. GPS sensor, associated with the telematics device which as per ¶ 0037 is a wireless device)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120223830 A1 to Tyler in view of US 20140129379 A1 to Tryba.

Claim 13: Tyler discloses claim 12. Tyler further teaches: 
further comprising: comparing the location of the vehicle to a variable geographic service boundary to determine when the mobile fuel tank associated with the fueling provider will be dispatched to the location of the vehicle within the variable geographic service boundary (Tyler: ¶ 0066-0072 showing dispatching a mobile fueling unit to the location of a powered asset when the powered asset is located within the geofence of the mobile fueling unit, i.e. the fueling unit is within a certain proximity in which is it available for refueling, and also showing the geofence may be variable); and 

With respect to the limitations: 
displaying dispatch data in a graphical user interface of a wireless mobile device associated with a user 
wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle
Tyler teaches providing notification information displayed on a user device (Tyler: ¶ 0062; as per at least ¶ 0028, ¶ 0037-0038 are wireless mobile devices), but does not explicitly teach presenting dispatch data indicating an ETA of the mobile fuel tank at the vehicle location. However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system of Tyler with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14: Tyler discloses claim 12. Tyler further teaches: 
further comprising: comparing the location of the vehicle to a fixed geographic service boundary to determine when the mobile fuel tank associated with the fueling provider will be dispatched to the location of the vehicle within the fixed geographic service boundary (Tyler: ¶ 0066-0072 showing dispatching a mobile fueling unit to the location of a powered asset when the powered asset is located within the geofence of the mobile fueling unit, i.e. the fueling unit is within a certain proximity in which is it available for refueling, as per ¶ 0053 “Once a geofence has been defined for a fueling unit (e.g., mobile fueling unit 110 and/or fixed fueling unit 115) or a powered asset 120, the size and shape of the geofence (or similar means for defining the geofence) may be stored in a database associated with, for example, the corresponding fueling unit ID and/or powered asset ID” and ¶ 0082-0083 showing a type of fixed boundary “within a predetermined range”); and 

With respect to the limitations: 
displaying dispatch data in a graphical user interface of a wireless mobile device associated with a user, 
wherein the dispatch data includes an estimated time of arrival of the mobile fuel tank at the location of the vehicle.
Tyler teaches providing notification information displayed on a user device (Tyler: ¶ 0062; as per at least ¶ 0028, ¶ 0037-0038 are wireless mobile devices), but does not explicitly teach presenting dispatch data indicating an ETA of the mobile fuel tank at the vehicle location. However, Tryba teaches providing dispatch data on a mobile application of a user device, including a confirmation and approximate time of delivery or “time to service” (Tryba: ¶ 0009, ¶ 0012). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing information about fuel delivery including an approximate time to service/time of fuel delivery on a mobile fueling application of Tryba in the fuel delivery system of Tyler with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120223830 A1 to Tyler in view of US 20090025474 A1 to Lagergren. 

Claim 16: Tyler discloses claim 12. With respect to the following limitation, Tyler teaches that “a powered asset 120 (e.g., flatbed truck) may have a fuel sensor or otherwise provide an indication regarding the amount of fuel remaining in the truck's fuel tank” (Tyler: ¶ 0032), but does not explicitly teach determination of the fuel level by at least one of: ultrasonic waves, a temperature sensor, and a pressure sensor. However, Lagergren teaches: 
wherein the fuel level of the vehicle is determined by a liquid volume determination of the fuel level by at least one of: ultrasonic waves, a temperature sensor, and a pressure sensor (Lagergren: ¶ 0025, ¶ 0034 showing “an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102”; also see ¶ 0028, ¶ 0035 showing temperature sensor also used in determining the fuel level)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of ultrasonic waves or a temperature sensor for measuring a volume of fuel in the vehicle as taught by Lagergren as a method of measuring fuel levels in the fuel delivery system of Tyler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120223830 A1 to Tyler in view of US 20130282500 A1 to Latorre. 

Claim 21: Tyler discloses claim 12. Tyler further discloses: 
further comprising: dispensing a quantity of the fuel in a vehicle fuel tank of the vehicle from the mobile fuel tank (Tyler: ¶ 0084-0085 showing fuel is dispensed and the quantity of fuel dispensed is recorded; also see ¶ 0076-0079); 

With respect to the limitation: 
wirelessly transmitting the quantity of fuel consumed by the vehicle to the Internet-connected database for bill processing of a payment associated with the quantity of fuel delivered to the vehicle from the mobile fuel tank; and 
completing the bill processing based on a price of the fuel determined by a pricing algorithm
Tyler teaches wirelessly transmitting the quantity of fuel that was dispensed to the vehicle to a server including a database (Tyler: ¶ 0084 “transmit fueling data to the fuel server 100 (Block 825 of FIG. 8). The fueling data may indicate the amount of fuel dispensed”) but does not explicitly teach that the received fuel quantity data is used for bill processing associated ith the quantity of fuel delivered to the vehicle, or basing the bill processing on a price of fuel by a pricing algorithm. However, Latorre teaches transmission of a quantity of fuel dispensed to the vehicle, i.e. consumed by the vehicle (Latorre: ¶ 0039) and processing billing information at least partly based on the quantity of fuel delivered to the vehicle and the calculated price of fuel determined by a server (Latorre: ¶ 0039, ¶ 0041).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically transmitting the quantity of fuel and processing a bill/invoice using the price/quantity of Latorre in the mobile refueling system of Tyler with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Most drivers spend at least some time with their automobiles parked in employers' parking lots, malls, shopping centers, or grocery stores…This is time when a vehicle could be potentially refueled, but this opportunity is normally squandered, for there is no means for refueling a vehicle in the driver's absence” (Latorre: ¶ 0004) and “there is a need to employ an automated system for the refueling of automobiles in a driver's absence to save time and prevent driver stress” (Latorre: ¶ 0005).  

Claim 23: Tyler teaches: 
A system for automating a delivery of fuel to a vehicle (Tyler: ¶ 0003-0009, ¶ 0031-0032 showing system/methods for automating fuel delivery to a fuel powered asset, i.e. vehicle), comprising: 
a memory (Tyler: ¶ 0006-0007, ¶ 0021, ¶ 0025-0026 showing memory); and 
a processor coupled to the memory (Tyler: ¶ 0006-0007, ¶ 0024-0025 showing processor), the processor operable to: 
receive a refueling request from a vehicle, the refueling request including a current fuel level of fuel in the vehicle and a location of the vehicle (Tyler: ¶ 0064-0065 showing when the fuel level of a powered assets falls below a threshold level, telematics data including the powered asset’s current fuel level and location is transmitted to the fuel server indicating to the fuel server that the powered asset needs to be refueled), 
wherein the location of the vehicle is determined by a GPS chipset included with a wireless device associated with at least one of: the vehicle or a user (Tyler: ¶ 0032-0033 showing location sensor, e.g. GPS sensor, associated with the telematics device which as per ¶ 0037 is a wireless device); 

With respect to the limitation: 
determine a delivery location based, at least in part, on the refueling request; 
Tyler teaches fuel delivery to a powered asset, i.e. vehicle, and the vehicle telematics device transmitting the vehicle location and fuel level to indicate refueling is needed (Tyler: ¶ 0064-0066), but does not explicitly teach determining a fuel delivery location based on a refueling request. However, Latorre teaches setting a delivery location using the refueling request (Latorre: ¶ 0032-0033 user enters vehicle location in the refueling request, and as per ¶ 0035-0036 the vehicle location is the delivery location). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the fuel delivery location being the vehicle location designated in the user’s refueling request of Latorre in the mobile refueling system of Tyler with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Most drivers spend at least some time with their automobiles parked in employers' parking lots, malls, shopping centers, or grocery stores…This is time when a vehicle could be potentially refueled, but this opportunity is normally squandered, for there is no means for refueling a vehicle in the driver's absence” (Latorre: ¶ 0004) and “there is a need to employ an automated system for the refueling of automobiles in a driver's absence to save time and prevent driver stress” (Latorre: ¶ 0005).  

Tyler, as modified above, further teaches: 
select a mobile fuel tank truck from among a plurality of mobile fuel tank trucks (Tyler: ¶ 0053-0054, ¶ 0066-0068 showing plurality of mobile fueling units communicating telematics data with server and identifying when a powered asset enters the geofence of a particular mobile fueling unit; also then see ¶ 0062, ¶ 0068 showing transmitting notification to a particular mobile fueling unit indicating powered assets, i.e. vehicles, that need refueling and ¶ 0076 showing notification to the mobile fueling unit that it may deliver fuel to the powered asset); 
transmit a message to the mobile fuel tank truck through a wireless packet-based communications network (Tyler: ¶ 0062, ¶ 0068 showing transmitting notifications to the mobile fueling unit; ¶ 0028 “wireless external communication networks using any of a variety of protocols, such as 802.11, general packet radio service (GPRS), wideband code division multiple access (W-CDMA), Long Term Evolution (LTE), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), and/or any other wireless protocol.”), 

With respect to the following limitation, Tyler does not explicitly teach, but Latorre teaches: 
the message comprising at least the delivery location and the fueling request (Latorre: ¶ 0035 showing providing notice of the user’s refueling request and dispatch to the delivery location);
It would have been obvious to one of ordinary skill in the art before the invention was filed to have included the communications including the refueling request and the dispatch location of Latorre in the mobile refueling system of Tyler/Latorre with a reasonable expectation of success of arriving at the claimed invention

Tyler, as modified above, further teaches: 
determine a current volume of the fuel in the vehicle based, at least in part, on the refueling request (Tyler: ¶ 0058-0059 fuel server determining current fuel level, and ¶ 0064-0065 when the fuel level falls below a threshold level, telematics data including the powered asset’s current fuel level and location is transmitted to the fuel server indicating to the fuel server that the powered asset needs to be refueled); 

With respect to the limitation: 
provide a price for fueling of the vehicle based on the current volume and pricing information generated by a pricing algorithm
Tyler teaches determining a current fuel level in the vehicle and estimating an amount of fuel used by the vehicle since the last refill to determine an amount of fuel needed to fill the vehicle (Tyler: ¶ 0057-0061), therefore while Tyler teaches a current volume of fuel as a basis for indicating the volume/quantity of fuel needed for refueling of the vehicle, Tyler does not explicitly provide a price based on the amount of fuel needed and pricing information. However, Latorre teaches providing a notification to a user indicating a price for refueling based on the volume of fuel dispensed in the vehicle and the price of the fuel (Latorre: ¶ 0039-0041, ¶ 0010-0011). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing the cost to fuel the vehicle based on the volume and fuel pricing information of Latorre in the mobile refueling system of Tyler/Latorre with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120223830 A1 to Tyler in view of US 20130282500 A1 to Latorre, and further in view of US 20140129379 A1 to Tryba.

Claim 22: Tyler/Tryba teach claim 21. With respect to the following limitations, Tyler does not teach, however, Tryba teaches: 
further comprising generating with the pricing algorithm, the price of the fuel (Tryba: ¶ 0012 showing “The servers 105-110 calculate (at 204) the location, local fuel prices”; note that under the broadest reasonable interpretation, a single step of calculating the local fuel price is an algorithm), 
wherein the pricing algorithm calculates the price using a plurality of pricing factors including at least one of: a local market price of the fuel, a spot market price, a future market price, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with a user (Tryba: ¶ 0012-0014 showing calculating the price is based on “local fuel prices”; also see ¶ 0012-0014, ¶ 0014 in particular specifying a delivery price to the vehicle location)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices of Tryba in the fuel delivery system of Tyler/Latorre with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).

Claim 24: Tyler/Latorre teach claim 23. With respect to the limitation: 
wherein the pricing algorithm calculates the pricing information using a plurality of pricing factors including at least one of: a local market price of the fuel, a spot market price of the fuel, a future market price of the fuel, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with the user (Tryba: ¶ 0012-0014 showing calculating the price is based on “local fuel prices”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices of Tryba in the fuel delivery system of Tyler/Latorre with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).

Claim 25 (referring to the second instance of “Claim 24”) is rejected under 35 U.S.C. 103 as being unpatentable over US 20120223830 A1 to Tyler in view of US 20130282500 A1 to Latorre, further in view of US 20140129379 A1 to Tryba, even further in view of US 20070109141 A1 to Lindsay et al. (Lindsay), and even further in view of US 20080015964 A1 to Shuster. 

Claim 25:  Tyler/Latorre teach claim 23. With respect to the limitation: 
wherein the pricing algorithm calculates the pricing information using a plurality of pricing factors including a local market price of the fuel, a spot market price of the fuel, a future market price of the fuel, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with the user
Tyler does not explicitly teach a pricing algorithm calculating the pricing information, and Latorre does teach calculating fuel price information (Latorre: ¶ 0010-0011, ¶ 0046), but Tyler/Latorre do not explicitly teach calculating pricing using all of the plurality of factors such as a local market price of the fuel, a spot market price of the fuel, a future market price of the fuel, a quantity of the fuel purchased, a location of the vehicle, a time of day, and a customer loyalty account associated with the user. 
However, Tryba teaches calculating fuel pricing information using factors such as a vehicle location for delivery (Tryba: ¶ 0014 delivery price, as per ¶ 0012-0014 delivery to vehicle location) and local competitors fuel prices, i.e. local market prices (Tryba: ¶ 0012-0014). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included calculating the fuel price for the mobile fuel delivery using local market prices and the vehicle location of Tryba in the fuel delivery system of Tyler/Latorre with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “users of vehicles in need of fuel can now take advantage of location-based services and have fuel delivered to their vehicle while parked. This advantage enables the users to save time and money” (Tryba: ¶ 0013).
Tyler/Latorre/Tryba still do not explicitly teach the pricing factors including a spot market price, a future price, a quantity of fuel purchased, a time of day, and a customer loyalty account. However, Lindsay cures several of the deficiencies above in that it teaches fuel pricing information determined by factors such as a spot price of fuel/crude oil (Lindsay: ¶ 0016, ¶ 0022), local competitors prices (Lindsay: ¶ 0016), and based on the weather and time of day (Lindsay: ¶ 0017). It would have been obvious to one of ordinary skill in the art at the time of the invention to include fuel pricing factors including spot prices, local prices, and weather/time of day as taught by Lindsay in the fuel delivery system of Tyler/Latorre/Tryba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Still, Tyler/Latorre/Tryba/Lindsay do not explicitly teach the pricing factors including a futures price, quantity of fuel purchased, or customer loyalty account. However, Shuster teaches pricing factors for fuel/gasoline including allowing a user to be issued a loyalty account linked credit card (Shuster: ¶ 0012, ¶ 0041, ¶ 0044), which calculates an actual price charged to the card using a futures market price (Shuster: ¶ 0012 “index of current, past, and/or future commodity prices”) and a quantity of fuel purchased (Shuster: ¶ 0012 “The fee may be a fixed fee, or may be assessed based on the amount of gasoline actually purchased during the month”; also see ¶ 0013-0014, ¶ 0029, ¶ 0044-0045). It would have been obvious to one of ordinary skill in the art at the time of the invention to include fuel pricing factors including a loyalty account, future market price, and quantity of fuel as taught by Shuster in the fuel delivery system of Tyler/Latorre/Tryba/Lindsay, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628      

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628